86 F.3d 1165
77 A.F.T.R.2d 96-2341, 96-2 USTC  P 50,374
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry D. WEBB, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70635.
United States Court of Appeals, Ninth Circuit.
Submitted May 20, 1996.*Decided May 29, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Jerry D. Webb ("Webb") appeals pro se the Tax Court's decision, after remand from this Court, denying his motion to vacate the final judgment for lack of subject matter jurisdiction, dismissing his petition for failure to prosecute, and awarding damages to the government in the amount of $5,000 under 26 U.S.C. § 6673.   We have jurisdiction pursuant to 26 U.S.C. § 7482.   We review de novo, Billingsley v. Commissioner, 868 F.2d 1081, 1084 (9th Cir.1989), and we affirm for the reasons stated by the Tax Court in its supplemental memorandum decision filed May 4, 1995.


3
We have considered Webb's remaining contentions on appeal, and we conclude that they lack merit.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3